         Case 3:15-cv-00675-JBA Document 1472 Filed 02/12/20 Page 1 of 16



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT



    UNITED STATES SECURITIES AND
    EXCHANGE COMMISSION,

                          Plaintiff,

         v.                                                  Civil Action No. 3:15-cv-675 (JBA)

    IFTIKAR AHMED,

                          Defendant, and

    IFTIKAR AHMED SOLE PROP; et al
                                                              February 12TH, 2020
                          Relief Defendants



       DEFENDANT’S MOTION TO OFFSET RECEIVER’S FEES AND EXPENSES
                  AGAINST THE FINAL JUDGMENT, IF ANY


        The pro se Defendant respectfully submits this Motion in response to the Court’s

invitation to “address… the question [of crediting any payment of Receiver’s fees and expenses

towards the judgment against Defendant].” [Doc. #1415 at 8].

        For the reasons within, the Court must allow any payment towards the Receiver’s fees

and expenses to come from within the judgment amount or be offset against the judgment

amount.1 The Defendant reserves all rights to all issues.



1
  The Court specifically asked for briefing regarding the crediting of any payment of Receiver’s fees and
expenses against the judgment amount. Given the currently pending issue of the Court’s authority to (1)
appoint and (2) to pay the Receiver at this time from the Defendant’s assets, given Second Circuit
jurisdiction and pendent appellate review, the Defendant analogizes any credit of such payment with the
payment coming directly from the judgment amount – disgorgement, pre-judgment interest and civil
penalty – itself. By briefing this topic, the Defendant does not waive any rights to issues, inter alia, in
particular pertaining to the appointment of Receiver, etc.

                                                     1
        Case 3:15-cv-00675-JBA Document 1472 Filed 02/12/20 Page 2 of 16



                                             ARGUMENTS

I.      The Court Does Not Have Any Jurisdiction on Assets Above the Judgment Amount.

        The esteemed Court is one of limited jurisdiction and does not have jurisdiction on assets

above the judgment amount.

        “Federal courts are courts of limited jurisdiction.” See Kokkonen v. Guardian Life Ins.

Co. of America, 511 U.S. 375 (1994).

        In addition, the Second Circuit has prohibited over-freezing of assets and explicitly

limited the extent of an asset freeze to those “funds in an amount sufficient to cover not just the

profits that might have to be disgorged but [also] the civil penalty.” SEC v. Unifund SAL, 910

F.2d 1028, 1041 (2d Cir. 1990) (amount of freeze limited to judgment); S.E.C. v. Maillard, No.

13-CV-5299, 2014 WL 1660024, at *4 (S.D.N.Y. 2004) (amount of asset freeze order only

“sufficient to preserve its disgorgement remedy as well as assets necessary to pay civil monetary

payment”).

        That amounts to $64.4MM in this case (disgorgement of $41.9MM, pre-judgment interest

of $1.5MM and civil penalty of $21MM). Neither the Supreme Court nor the Second Circuit

have allowed for additional amounts or assets to be frozen. That is the limit to this Court’s

jurisdiction on assets – simply those that are in the amount to secure a judgment (“…the asset

freeze in this case serves to secure the judgment against the Defendant…”) [Doc. #1435 at 5].2

        The Court cannot freeze or use assets over this amount at its discretion. Courts can only

freeze assets that are up to the amount of liability and cannot over-freeze assets above any

judgment amount, which in and of itself limits the jurisdiction of the Court (and the Receiver) to

those assets in the amount of judgment only. See De Beers Consol. Mine v. U.S., 325 U.S. 212


2
  While not the subject of this briefing, the Defendant does not waive any rights by way of this statement,
inter alia, regarding applicability of FRCP v. FDCPA, state exemption laws, etc. [Doc. #1057].
                                                     2
           Case 3:15-cv-00675-JBA Document 1472 Filed 02/12/20 Page 3 of 16



(1945) (ruling that assets beyond those needed to satisfy a judgment cannot be the subject of a

freeze).

        “The general federal rule of equity is that a court may not reach a defendant’s assets

unrelated to the underlying litigation and freeze them so that they may be preserved to satisfy a

potential money judgment.” In re Fredeman Litig., 843 F.2d 821, 824 (5th Cir. 1988) (setting

aside the injunction as an improper exercise of the Court’s equitable powers). Also see De Beers

Consolidated Mines, Ltd. v. United States, 325 U.S. 212, 222-23 (1945) (concluding that the

injunction exceeded the court’s powers, stating that every plaintiff in an action for a judgment

would apply for a “so-called injunction sequestrating his opponent’s assets pending recovery and

satisfaction of a judgment … No relief of this character has been thought justified in the long

history of equity jurisprudence.”) Also see Grupo Mexicano de Desarrollo, S.A. v. Alliance

Bond Fund, Inc., 527 U.S. 308, 322, 329 (1999) (Supreme Court’s articulation of its “cautious

approach to equitable powers,” stating that equity is “confined within the broad boundaries of

traditional equitable relief”).



II.     The Receivership Estate Can Only Be Up to the Amount of Judgment.

        As the esteemed Court has already stated, “the amount of judgment against Mr. Ahmed

has now been determined” [Doc. #1405 at 4] and the jurisdictional principle that a court’s

equitable powers do not extend to property unrelated to the underlying litigation applies with

equal force to receiverships.

        A court lacks jurisdiction to impose a receivership over property that is not the subject of

an underlying claim, controversy or judgment. See Cochrane v. W.F. Potts Son & Co., 47 F.2d

1026, 1029 (5th Cir. 1931). Here, the judgment amount has been determined and the Receiver

only has jurisdiction on those assets up to that amount of judgment, as the “asset freeze in this
                                                 3
          Case 3:15-cv-00675-JBA Document 1472 Filed 02/12/20 Page 4 of 16



case serves to secure the judgment against the Defendant” [Doc. #1435 at 5]3 and thus, the Court

can only have jurisdiction over the assets upto the amount of judgment. Where the court

appointing a receiver had no jurisdiction, it cannot claim jurisdiction over that property and pay

costs and expenses of the receivership therefrom. See Hawes v. First Nat. Bank, 229 F. 51

(1915).



III.      The Receivership is an Equitable Remedy.

          A receivership is an equitable remedy and equity does not allow a receivership to be

imposed over property that was not the subject of the underlying dispute or that is not needed for

a judgment. Here the amount of judgment “has now… been determined” [Doc. #1405 at 4] –

disgorgement, pre-judgment interest and civil penalty – and the Receiver has jurisdiction only

over that amount of assets. Thus, the Receiver’s fees and expenses must be paid from within the

assets over which he can have jurisdiction – which is the amount that is used to satisfy the

eventual final judgment.4 Neither the Court nor the Receiver have any jurisdiction on any assets

in excess of the judgment amount and the owners of those excess assets did not request for a




3
 The Court’s Orders have frozen assets in an amount to disgorgement, pre-judgment interest and civil
penalty [Doc. #113, 829]. Even the Second Circuit, in oral arguments, explicitly told the SEC that
“$118MM is the maximum of what [the SEC] could freeze” (the $118MM representing at that time, the
maximum allowable amount of potential judgment consisting of disgorgement, pre-judgment interest and
civil penalty only in 2016, pre-Kokesh) which the SEC explicitly acknowledged and agreed to. (See SEC
v. I-Cubed Domains, LLC, 15-2658-cv (2d Cir. 2016) - Second Circuit oral argument audio link for Case
number 15-2658 http://www.ca2.uscourts.gov/decisions/isysquery/e6315038-ac50-4417-80a1-c3c9ebdd2c4c/141-
150/list/ at minutes 20:55-21:35. The Defendant was unable to get a written transcript of the hearing and,
hence, provides the publicly available audio link and minutes to the Court). Post-Kokesh, that figure is
currently equivalent to a freeze of a total of $64.4MM in this case – the amount of judgment of
disgorgement, pre-judgment interest, and civil penalty.
4
 Subject to the pending Supreme Court case Liu v. SEC and pending appeals, which could substantially
reduce or even eliminate the judgment.

                                                    4
          Case 3:15-cv-00675-JBA Document 1472 Filed 02/12/20 Page 5 of 16



Receiver, did not appoint the Receiver, did not benefit from the Receiver, and should not be

forced to pay his fees and expenses.

          The Court has continued the asset freeze, even on assets that “the Receiver expects will

likely not be necessary to satisfy the judgment…” [Doc. #1405 at 5]5; however, the Receiver

cannot be paid from those assets as he does not have the jurisdiction over those assets that are

beyond the amount needed to secure the SEC’s judgment.

          The Receiver is not a party to this dispute between the SEC and the Defendant. While the

Receiver has been appointed to secure the SEC’s judgment, the Receiver is essentially a non-

party in this litigation who has no claims in this underlying matter. To impose the payment of

the Receiver’s fees and expenses on the Defendant is wholly inequitable and would amount to an

additional (and illegitimate) penalty on the Defendant; and the Court should instead offset the

Receiver’s fees and expenses from the Judgment as the Receiver does not benefit the Defendant

or the Relief Defendants, but is there only to secure the Judgment.



IV.       The Receiver Only Benefits the SEC and the Judgment.

          The Defendant has no responsibility for any other parties’ legal bills, including the

Receiver, who is not there for his benefit; but was rather appointed at the SEC’s request and for

the benefit of the Judgment. It is clear that the Receiver is not there for the Defendant’s benefit,

as he has repeatedly opposed the Defendant’s motions in this Court and has accused the

Defendant of violating this Court’s Orders and has acted in a purely and solely adversarial

capacity towards the Defendant.




5
    The Defendant does not waive any rights by way of this statement.

                                                     5
        Case 3:15-cv-00675-JBA Document 1472 Filed 02/12/20 Page 6 of 16



       If anything, the Defendant has repeatedly demonstrated the Receiver’s blatant partiality

and bias towards the SEC and against the Defendant numerous times in his various filings. It is

amply clear that the Receiver is not benefiting the Defendant; and for the Defendant to pay for

the Receiver out of his own assets over and above the judgment amount, especially when the

Court repeatedly denied the use of such legally earned funds to the Defendant for his own

defense, is against both law and equity.

       The Receivership is only up to the amount of the judgment and it is the SEC’s

responsibility to “monitor the reasonableness of the legal fees being charged to the Receivership.

If the SEC abdicates this duty, the public interest is not fully protected.” SEC v. Illarramendi,

Civil No. 3:11CV78 (JBA), at *3 (D. Conn. Dec. 5, 2013) (emphasis added). The Receiver is

appointed for the public interest (“…the receivership was undertaken in the public interest for

the benefit of … investors” (Id) (emphasis added)) who only have any interest in the amount of

judgment and no more. Thus, it is only appropriate that the public interest – i.e. the Judgment –

pay for the fees and expenses of the Receiver.

       It is clear that neither the Defendant nor the Relief Defendants are benefitting from the

appointment of the Receiver. The Receiver continually has stated that the “primary objective of

this receivership [is] to liquidate assets to secure the Judgment” [Doc. #1249 at 17] and the

Receiver has also clearly stated that “the limited scope of the Receiver’s primary duty [is to]…

value assets and liquidate such assets as directed by the Court to secure the Judgment” [Doc.

#1330 at 26]; thus, it is clear that the Receiver believes that he is only appointed to secure the

Judgment and not for any other reason. These statements are entirely contrary to the Court’s

statements of utilizing a Receiver to “potentially act on investment opportunities that would

enhance the value of the existing assets while they remain frozen” [Doc. #1042 at 35:24-25 to

36:1-2] and “is there something that we could have a receiver-type entity, a third party, do while
                                                  6
        Case 3:15-cv-00675-JBA Document 1472 Filed 02/12/20 Page 7 of 16



we await the outcome of the appeal that might maximize the value of the asset in the event

investment opportunities arose?” [Id at 36:24-25 to 37:1-2].

        Further, the fact that the Receiver believes he is appointed to secure the Judgment and for

no other reason, is confirmed by the Receiver’s actions and non-actions related to the Estate

assets that have harmed the assets and the value of the overall Estate, such as keeping the

Apartment 12A vacant (and losing a substantial stream of income of the rental proceeds that

would increase the value of the entire Estate)6 and by stating that “[T]he Receiver interprets

[the]… language [“to maximize[e] the realizable value” in the Order Appointing Receiver]… to

[mean] maximize the amount realized from such liquidations [to secure the Judgment]” [Doc.

#1378 at 10] and not to maximize the value of the entire Estate itself,7 which actually harms the

Defendant and the Relief Defendants as the value of the frozen assets is tens of millions of

dollars above the Judgment Amount.

        In addition, the Receiver has clearly interpreted the meaning of “Receivership Estate” to

mean the Judgment. For example, the Receiver claims that “it is in the best interest of the

Receivership Estate to keep the Apartments vacant” (emphasis added) [Doc. #1237 at 2], but

what he means is that “it is in the best interest of the [Judgment] to keep the Apartments vacant.”

No reasonable person would think that it is in the best interests of anyone to keep apartments


6
  This understanding is not only against what the Defendant and Relief Defendants understood from the
Nov 9, 2018 teleconference with the Court, but it is also against the Order Appointing Receiver, where
the Court appointed a Receiver to, inter alia, “manage and maximize the value of frozen assets” [Doc.
#1070 at 5] and explicitly instructed the Receiver to “[T]o manage… and taking into consideration the
wishes of Defendant and Relief Defendants” [Doc. #1070 at 7]. It is clear that the Defendant and the
Relief Defendants would have managed their assets differently and with a view to increasing the value of
the overall Estate (for example, renting out Apt 12A) – as their goal is to maximize the Estate in its
entirety (which, given the value of the overall Estate, only serves to further secure the judgment).
7
  The Defendant(s) reserves all rights to seek any relief from the Receiver personally due to, inter alia,
any harmful impact of his actions or non-actions on any of the assets in the Receivership or the value of
the Estate itself, pursuant to, inter alia, 28 U.S. Code §959.

                                                     7
        Case 3:15-cv-00675-JBA Document 1472 Filed 02/12/20 Page 8 of 16



vacant, let alone the Estate itself. By supporting keeping the Apartments vacant (the Receiver

has opposed [Doc. #1237] the Relief Defendants request to rent the apartments [Doc. #1220]),

the Receiver has lost an additional substantial income stream8 to the overall Estate. The

Receiver only claims, without any basis, that “[A]partments will sell for more money in a shorter

period of time if they are vacant.” [Doc. #1237 at 3]. Keeping the apartments vacant is not in the

best interests of the overall Estate, but the Receiver believes that it is in the best interests of the

Judgment. There is a significant difference between the two and it is the Judgment – i.e. the

public interest – that should be paying for the Receiver, not the Defendant or the Relief

Defendants, as they are harmed by the Receiver’s actions (and non-actions).

        The Receiver admits as much as he again states that “the Appointment Order provides

that the Receiver shall, inter alia, “maximiz[e] the realizable value” of Receivership Assets….

The Receiver interprets this language to direct him, in the event this Court orders the Receiver to

liquidate certain assets to secure the Required Amount, to maximize the amount realized from such

liquidations.” (emphasis added) [Doc. #1237 at 3]. Yet, the Court’s Order Appointing Receiver

directs the Receiver “[T]o manage… taking into consideration the wishes of the Defendant and

the Relief Defendants, and with the dual objects of maximizing the value of the Receivership

Estate and minimizing the expenses charged thereto” (emphasis added) [Doc. #1070 at 7].




8
  By not renting Apartment 12A since October 2018, the lost rental income stream for Apartment 12A is
at least $525,000 to date. And even though the Court has “recently stayed the liquidation process,” [Doc.
#1378 at 10], the Receiver continues to speculate that “it is entirely possible… some point in the future…
this Court may direct … to liquidate” and thus “it is in the best interest of the Receivership Estate to
[continue to] keep the Apartments vacant… to maximize the amount realized from such [potential]
liquidation.” [Doc. #1378 at 9-10]. It is not in the Receivership Estate’s “best interest” to keep the
apartments vacant – and in the process losing hundreds of thousands of dollars of rental income and
growing – and it is clear that the Receiver is only and solely favoring and benefiting the Judgment and
not the overall Estate.

                                                    8
          Case 3:15-cv-00675-JBA Document 1472 Filed 02/12/20 Page 9 of 16



Contrary to the Court’s directive, the Receiver is not maximizing the value of the overall

Receivership Estate by any stretch of imagination.

          For example, if the Receiver was truly interested in maximizing the value of the entire

Estate,9 he would have rented the apartments. He would have been in more communication with

the Defendant and the Relief Defendants on how best to manage the assets to maximize the value

of the entire Estate.10 The Receiver also would have litigated against Oak and Oak HC/FT on

Defendant’s assets there, whether deemed allegedly forfeited or not. The fact that the Receiver

has absolutely no interest and deems it “not necessary” and “ultra vires” [Doc. #1218, n.5]

means that the Receiver is only there to secure the Judgment – for the benefit of the public at the

SEC’s request – and for no other reason. The Receiver, through his statements and actions/non-

actions, has clearly and unequivocally demonstrated that he has absolutely no interest in

maximizing the value of the overall Estate, but only and solely has an interest in securing the

Judgment and is essentially representing only the Judgment, to the detriment of the overall

Estate.

          As such, the appointment of the Receiver and his actions and (non-actions) make it clear

that he only benefits the Judgment, the public and the SEC and the appointment has led to the




9
  This Court also made it clear in the Order Appointing Receiver that the Receiver is to “ensure that there
are no conflicts between the Receiver, his Retained Personnel… and the Receivership Estate.” [Doc.
#1070 at 8]. Given the clear conflicts, as supported by the Receiver’s own statements and his actions/non-
actions with respect to the Estate, it is obvious that the Receiver is only and solely concerned with the
Judgment and not with the overall Estate. The Receiver explicitly chooses actions that benefit only the
Judgment over the benefit to the overall Estate, which is a clear conflict. It is clear that the Receiver is
only benefiting the Judgment (keeping the apartments vacant “in the event this Court orders the Receiver
to liquidate certain assets” [Doc. #1237 at 3]) and not the overall Estate, and the Receiver’s expenses and
fees must be offset against the Judgment.
10
  Both the Defendant and Ms. Ahmed are significantly more qualified – both educationally and
professionally – than the Receiver to manage these assets in a way to maximize the overall value to the
Estate. Indeed, the Estate is increasing in value now solely due to the investment strategies that the
Defendant and primarily Ms. Ahmed, implemented prior to the asset freeze on May 7th, 2015.
                                                     9
       Case 3:15-cv-00675-JBA Document 1472 Filed 02/12/20 Page 10 of 16



detriment of the overall value of the Estate (the fees and expenses of the Receiver himself, the

additional costs for unnecessary litigation, the continued vacancy of Apartment 12A, the

continued illegal occupation of Apartment 12F, the errors occurring on the Receiver’s watch, the

continued retention of the Harry Winston earrings by the Harris law firm, etc.). Thus, the

Receiver has not benefited any party – either the Defendant or the Relief Defendants – but rather,

only the SEC and the Judgment itself – as his actions are undertaken by him with the clear intent

to benefit only the Judgment – and should be paid from such.



V.      The Receiver Was Requested Only by the SEC.

        Because the Court and the Receiver only have jurisdiction over assets to satisfy the

Judgment, the Receiver’s fees and expenses can only come from within this Judgment and

cannot be an additional penalty assessed on the Defendant, especially when there was no need

for a Receiver in this case in the first place.

        The appointment of a Receiver is an equitable remedy. As such, the payment of the

Receiver’s fees and expenses must be within equity and cannot be an additional penalty assessed

on the Defendant. Because the Receiver is there at the SEC’s request11 and to secure the SEC’s

Judgment – i.e. for the benefit of the public – the Receiver’s fees and expenses must be paid for

from the Judgment or by the SEC.

        In addition, though this Court has “previously rejected the suggestion by the Defendant

that the SEC should pay for the costs of the receivership,” (emphasis in original) [Doc. #1415 at



11
  To the extent that the SEC now were to state that they did not want a Receiver or that their request for a
Receiver was conditional, that would be belied by the SEC’s explicit request for the appointment of a
Receiver in their Summary Judgment for Damages briefing. The Defendant(s) have always maintain and
continue to maintain that a Receiver was not necessary in this case, and indeed the Receiver’s statements,
and actions or lack thereof clearly demonstrate the harm that he has caused (and continues to cause) the
overall Estate.
                                                    10
       Case 3:15-cv-00675-JBA Document 1472 Filed 02/12/20 Page 11 of 16



8] the Court did so based “on the absence of any authority in support [of such contention].”

[Doc. #1070 at 5].

        However, the Second Circuit has already, in another case, assessed the costs of the

Receivership on the government pending the outcome of the litigation. “Since the benefit of the

receivership is thus enjoyed by the public, it seems appropriate at this stage to impose the costs

of the receivership on the government, at least pending a resolution of its charges against the

defendants. If it is established that Umberto's as a corporate entity has benefited from the

receivership, it might then be appropriate to reimburse the government for some, or perhaps all,

of the expenses of the receiver. That is a question, however, whose answer awaits the outcome of

the underlying litigation.” U.S. v. Ianniello, 824 F.2d 203, 209 (2d Cir. 1987). It is clear that the

Estate as a whole has not benefitted from the appointment of the Receiver and neither have the

Defendant or the Relief Defendants. In addition, given the uncertainty of the judgment with Liu

and the appeals pending, the SEC should bear the cost of the Receiver until all appeals have been

concluded. This is supported by the Court’s statement that “[if] the appeal was totally

successful, [paying for the Receiver’s fees and expenses]… would not be an appropriate

treatment of those frozen funds.” [Doc. #1042, 36:13-15]

        The Receiver was appointed only at the request of the SEC and only to secure the SEC’s

Judgment. As such, it is only the SEC, or the public through the Judgment, who are benefiting

from the appointment of the Receiver. As such, the SEC or the Judgment12 should bear the cost




12
  Given the uncertainty surrounding the judgment amount as well as the lack of clarity that there may
even be a judgment amount, post Liu and the appeals, the SEC should pay for the Receiver in the interim
should there not be any judgment for the Defendant to pay; especially in light of the fact that Oak, the
purported victim, unilaterally seized and is holding on to a pot of assets worth at least $40MM and
presumably a lot more, given certain recent events like the IPO (Initial Public Offering) of companies like
1Life Healthcare (NASD: ONEM), valued at over $3 Billion, where Oak was a founding investor and its
stake in ONEM is worth at least $600MM or more, to the best of the Defendant’s information and belief.
                                                    11
       Case 3:15-cv-00675-JBA Document 1472 Filed 02/12/20 Page 12 of 16



of the Receiver. “[T]hose costs of the receivership that would not have arisen but for the

appointment should be charged against the party invoking the receivership...” Pioche Mines, 333

F.2d at 276. Also see U.S. v. Guess, Case No. 04CV2184-LAB (AJB), at *10 (S.D. Cal. Jun. 28,

2005). There has been no benefit to the Estate as a whole by the appointment of the Receiver,

but rather losses through the Receiver’s actions (and non-actions).

       A district court has discretion to award receivership costs against the United States. See,

e.g., Little Earth of United Tribes, Inc. v. HUD, 807 F.2d 1433, 1442 (8th Cir. 1986) (“After

submitting itself to the court's equitable authority [by requesting a receiver], HUD cannot

successfully contend that the district court was powerless to direct the terms of the

receivership.”)



VI.    There is No Incentive to Contain Costs if Defendant is to Pay for the Receiver’s
       Expenses and Fees.

       It is clear that neither the SEC nor the Receiver have any incentive to contain the costs

related to the Receiver – his fees and expenses. This is confirmed by the fact that the SEC is

simply “rubber-stamping” all of the Receiver’s fee applications. (“The Commission has

expressed that it does not oppose the relief requested in this First Application.” [Doc. #1160 at

2]; “The Commission has expressed that it does not oppose the relief requested in this Second

Application.” [Doc. #1249 at 2]; “The Commission does not object to the relief sought herein [in

the Third Application]” [Doc. #1330 at 2])

       The SEC has not objected to any of the Receiver’s requests for fees and expenses,

confirming that neither the SEC nor the Receiver have any incentive to monitor or contain costs,

and imposing these costs over and beyond the judgment amount penalizes the Defendant and the

Relief Defendants. See Northshore Asset Mgmt., 2009 WL 3122608, at *1 (“While Judge Owen

                                                12
       Case 3:15-cv-00675-JBA Document 1472 Filed 02/12/20 Page 13 of 16



relied justifiably on the SEC to discharge its review obligation, the agency was asleep at the

switch. Thus, the possibilities for abuse were limited only by the size of the estate.”).” SEC v.

Illarramendi, Civil No. 3:11CV78 (JBA), at *3 (D. Conn. Dec. 5, 2013). Also see SEC. v.

Northshore Asset Mgt., 05 Civ. 2192 (WHP), at *5 (S.D.N.Y. Sep. 29, 2009)

(“Characteristically, the SEC does not oppose the Receiver's fee application. This Court

wonders who should guard the guardians.”)

       In addition, the Court has approved the Receiver’s costs and fees, against the Defendant’s

objection. It is inequitable and unjust and amounts to an additional penalty to make the

Defendant pay for the Receiver – a non-party, who he did not request, who does not benefit him

and who has harmed him and the overall Estate.



VII.   The Court Cannot Use the Defendant’s Assets to Pay for Another Party’s Expenses
       when the Defendant Objects and When the Court Has Denied the Defendant the Use
       of His Own Assets for His Own Benefit.

       The Court has repeatedly denied the Defendant the use of his own funds for the retention

of counsel to represent him in various matters, including this instant one. While the Court has

recently granted Defendant’s motion for Second Circuit appellate fees, “no funds will be released

at this time” [Doc. #1405 at 5] and it was “granted with modification” and “subject to certain

conditions.” Id. This is despite the Court’s acknowledgment that “some Residual Assets will

likely remain [after the judgment is satisfied].” [Doc. #1405 at 4]. Yet, the Court has granted the

Receiver’s fees and expenses (under appeal) with no conditions attached. This is inequitable and

the continued denial of the Defendant to the use of his own assets for his own benefit is against

both law and equity. The payment of the Receiver’s fees and expenses must be offset against the

Judgment.



                                                 13
       Case 3:15-cv-00675-JBA Document 1472 Filed 02/12/20 Page 14 of 16



        Courts have allowed Defendant to retain counsel even when the assets are lower than the

judgment amount. “[T]he disadvantages and possible deleterious effect of a freeze must be

weighed against the considerations indicating the need for such relief.” SEC v. Manor Nursing

Centers, Inc., 458 F.2d 1082, 1106 (2d Cir. 1972). “A district court may exercise its discretion to

release frozen funds to pay living expenses or attorney fees, even in instances where the profit

from the alleged wrongdoing exceeds the amount of the frozen funds.” Securities and Exchange

Comm’n v. Petters, 2009 WL 3379954, at *2 (D. Minn. Oct. 20, 2009) (citing Securities and

Exchange Comm’n v. Dowdell, 175 F. Supp. 2d 850, 854 (D. W. Va. 2001)); Commodity Futures

Trading Comm’n v. Noble Metals, 67 F.3d 766, 775 (9th Cir. 1995). Indeed, courts have released

frozen funds to pay living expenses and attorney’s fees even while finding that the funds in issue

are likely the proceeds of fraud (which is not even the case in this situation). See Securities and

Exchange Comm’n v. Schiffer, 1998 WL 307375, at *7 (S.D.N.Y. Jun. 11, 1998) (despite finding

that “all of [defendant movant’s] accounts and funds are of a suspect nature”, court ordered

“release of funds . . . to meet [movant’s] living expenses . . . and . . . attorneys’ fees”, also noting

that the government was already voluntarily releasing $5,000 per week for movant’s living

expenses since the issuance of the initial freeze order); see also Commodity Futures Trading

Comm’n v. Velazquez, 2004 WL 2218653, at *1 (N.D. Ill. Sept. 10, 2004) (issuing statutory

restraining order against all assets of defendants and relief defendants “except that Defendant

Velazquez is permitted to draw his personal funds out of accounts in his name to pay his

reasonable attorney fees in this action . . . and related costs and expenses”). Yet, here the Court

has continuously denied or imposed strict conditions on the use of funds – over and above the

judgment amount – for the Defendant to retain counsel for himself and his own benefit from his

own assets.


                                                   14
         Case 3:15-cv-00675-JBA Document 1472 Filed 02/12/20 Page 15 of 16



         Thus, it is against the law and against equity for the Court to use the Defendant’s assets to

pay for a Receiver and his counsel, especially viewed in light of the fact that the Court has

repeatedly denied requests for funds for the Defendant to retain his own legal counsel.



VIII. Conclusion.

         Wherefore, for the reasons stated within, the Court must pay the Receiver’s fees and

expenses from within the Judgment amount; and cannot penalize the Defendant with a wholly

inequitable and unjust penalty by way of the payment of the Receiver’s fees and expenses,

especially when the Receiver does not benefit him, but instead has harmed him, the Relief

Defendants and the Estate.




                                                       Respectfully Submitted,




Dated:          February 12TH, 2020                    /s/ Iftikar Ahmed
                                                       ____________________________
                                                       Iftikar A. Ahmed
                                                       C/O Advocate Anil Sharma
                                                       Government Place East
                                                       Kolkata 700 069, India

                                                       Tel: +91-983-008-9945
                                                       e-mail: iftyahmed@icloud.com

                                                       Pro Se




                                                  15
      Case 3:15-cv-00675-JBA Document 1472 Filed 02/12/20 Page 16 of 16



                               CERTIFICATE OF SERVICE




       I hereby certify that a copy of the foregoing document was filed through the ECF system
and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF), and served by electronic mail to:




 MR. NICHOLAS P. HEINKE, ESQ.                   MR. MARK L. WILLIAMS, ESQ.
 U.S. Securities and Exchange Commission        U.S. Securities and Exchange Commission
 Byron G. Rogers Federal Building               Byron G. Rogers Federal Building
 1961 Stout Street, Ste. 1700                   1961 Stout Street, Ste. 1700
 Denver, CO 80294                               Denver, CO 80294
 (303) 844-1071                                 (303) 844-1027
 e-mail: heinken@sec.gov                        e-mail: williamsml@sec.gov




 MR. PAUL E. KNAG, ESQ.                         MS. KRISTEN LUISE ZAEHRINGER, ESQ.
 Murtha Cullina, LLP                            Murtha Cullina, LLP
 177 Broad Street, 4th Floor                    177 Broad Street, 4th Floor
 Stamford, CT 06901                             Stamford, CT 06901
 (203) 653-5400                                 (203) 653-5406
 Fax: (203) 653-5444                            Fax: (860) 240-5758
 e-mail: pknag@murthalaw.com                    e-mail: kzaehringer@murthalaw.com




                                              16
